Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Status of Claims
This is in response to applicant’s filing date of October 22, 2020. Claims 1-20 are currently pending.
                                                Information Disclosure Statement
The information disclosure statement (IDS) submitted on  2/25/2022 & 10/22/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 11-12, 14-18, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  17/087, 470  or over claims 1-4, 7, 9, 10, 12, 15, 16, 18, and 20 of copending Application No. 17/087, 464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same concept and/or limitations of LIDARs like  detecting object point reflections that are then clustered for analyzing object motion by separating  object motion into translational and rotational motion.
Claims for 16/949,275
Claims for 17/087, 464
Claims for 17/087,470
1
1
1
1 & 2
7 & 10
2
6 & 7
7 & 10
3
6 &7
7 & 10
4
6 &7
7 & 10
5
6 &7
7 & 10
6
6 &7
7 & 10
7
6 &7
7 & 10
8
6 &7
7 & 10
9
11
9
10
2
2
11
3
3
12
4
4
13
12  & 14
12
14
15
15
15
16
18
16
17 & 18
18
17
17 & 18
18
18
16 &17
16
19
20
20
20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                              Claim Rejections -- 35 U.S.C.  § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 15-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Smith et al (US-20190317219-A1)(“Smith”).
As per claim 1,  Smith discloses a  method (Fig 8, method 800.)  comprising:
obtaining, by a sensing system of an autonomous vehicle (AV), a plurality of return points (Smith at Figures 2A & 2B, and at Para. [0014]: “the phase coherent LIDAR component is a phase coherent LIDAR monopulse component and the corresponding sensing events of the phase coherent LIDAR component each include a first receiver sensing event at a first receiver of the phase coherent LIDAR monopulse component and a second receiver sensing event at a second receiver of the phase coherent LIDAR monopulse component.”), each return point comprising a velocity value and one or more coordinates of a reflecting region that reflects a signal emitted by the sensing system (Smith at Para. [0112]: “each of the points of the 3D point cloud indicates a corresponding range (through its position in the 3D point cloud), and includes a corresponding rate/velocity, and optionally a corresponding intensity value.”.  Additionally, see Paras. [0082]-[0083].);
 identifying an association of the velocity value and the one or more coordinates of each of the plurality of return points with a motion of a physical object (Smith at Para. [0095]: “provided pose for each object can be, for example, relative to a map utilized by the vehicle control system 120 and/or relative to the FMCW LIDAR data 392. The velocity module 154B uses the FMCW LIDAR data 392 to determine an instantaneous velocity for each of one or more of the objects 396.”), the motion being a combination of a translational motion and a rotational motion of a rigid body (Smith at Figure 5, objects 591-594, and at  Para. [0113] discloses: “FMCW LIDAR data that may correspond to a corresponding one of the objects 591-594 and, as a result, each indicate a pose of a corresponding one of the objects 591-594. Each pose can be a multi-dimensional pose, such as a three-dimensional (3D) pose that indicates position, or a six-dimensional (6D) pose that indicates position as well as orientation.”); and
 causing a driving path of the AV to be determined in view of the motion of the physical object (Smith at Figure 8, step 808, and Para. [0049]: “if a determined pose of an object is within (or within a threshold distance of) a current intended path of the vehicle and has a classification that indicates the object is mobile (e.g., vehicle, pedestrian, cyclist, or animal classification), that object can be utilized in determining whether control of the vehicle needs to be adapted.”).  
As per claim 2, Smith discloses a method, wherein the sensing system of the AV comprises a coherent light detection and ranging device (lidar) (Smith at Figure 1, Lidar 136 and FMCW Lidar 132).) and wherein the signal emitted by the sensing system comprises a phase-modulated or a frequency-modulated electromagnetic wave (Smith at Para. [0031]: “phase coherent LIDAR component is a frequency-modulated continuous wave (FMCW) LIDAR component.”).  
As per claim 3, Smith discloses a method, wherein the coherent lidar is a frequency-modulated continuous-wave lidar (Smith at Para. [0031]: “phase coherent LIDAR component is a frequency-modulated continuous wave (FMCW) LIDAR component.”).  
As per claim 4, Smith discloses a method, wherein the velocity value is a component of a velocity of the reflecting region along a direction from a transmitter of the sensing system to the reflecting region (Smith at Para. [0052] discloses: “phase coherent LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point. The range for a point indicates distance to the point from receiver(s) of the phase coherent LIDAR component. The velocity for the point indicates a magnitude (and optionally a direction) of the velocity for the point. The indicated range and velocity for a point is based on a corresponding sensing event of the phase coherent LIDAR component.”).  
As per claim 5, Smith discloses a method, wherein the plurality of return points belong to a first sensing frame corresponding to one cycle of a transmitter of the sensing system (Smith at Par. [0052]: “where an instantaneous velocity for an object is determined based on phase coherent LIDAR data of a sensing cycle, the instantaneous velocity indicates velocity of the object during the sensing cycle”.).  
As per claim 6, Smith discloses a method, further comprising determining, using the identified association, a representation of motion of the physical object, wherein the representation of motion (Smith at Para. [0050]: “velocity and/or acceleration of an object can be utilized to generate a candidate trajectory for the object”.) comprises:
one or more components of a translational velocity of the physical object (Smith at Fig. 6 and Para. [0120]: “the velocity module 154B can determine an instantaneous velocity for the additional vehicle 691 based on the FMCW LIDAR data points 682A, 682B, and 682C.”); and
 one or more components of an angular velocity of the physical object (Smith at Para. [0047] discloses “for at least some objects it can be desirable to determine movement parameter(s) for those objects such as velocity, acceleration, a candidate trajectory (which can be based on velocity and/or acceleration), etc.”).  
As per claim 7, Smith discloses a method, wherein determining the representation of motion comprises:
 identifying one or more latent velocity components, wherein a latent velocity component is a component of the translational velocity of the physical object or a component of the angular velocity of the physical object that was determined, using the identified association, with an accuracy that is below a target accuracy (Smith at Figure 8, method 800, and Para. [0060] which discloses altering the accuracy of the identification: “increased angular velocity techniques described herein enable resolution of ranges and velocities with a given degree of accuracy in a sensing cycle, while reducing the quantity of sensing events in the sensing cycle needed to achieve the degree of accuracy. This can decrease the quantity of sensing events that occur in each sensing cycle, thereby conserving hardware resources (e.g., laser resources and/or power source resources). “) ;
 obtaining, by the sensing system, a plurality of additional return points (Smith at Figure 2B and Para. [0059] discloses acquiring additional return points by adding a second receiver: “first and second receivers are positionally offset relative to one another, thereby causing the first and second detections to vary (e.g., temporally and/or characteristically (e.g., in phase)). This enables at least one extra channel of data to be determined for a sensing event based on comparison of the first receiver sensing event and the second receiver sensing event. The extra channel can be utilized to increase the angular accuracy for point(s) determined based on the sensing event.”); and
 determining, using the plurality of additional return points, the one or more latent velocity components (Smith at Figure 8 and Para. [0061] which discloses “two or more receivers … [are] beneficial in determining ranges and velocities for point(s) of various objects that are far away (from the phase coherent LIDAR monopulse component) and/or small.”).  
As per claim 8, Smith discloses a method, wherein the plurality of return points belong to a first sensing frame corresponding to one cycle of a transmitter of the sensing system (Smith at Figure 2B and Para. [0087]: “transmitted beam 192B is reflected off the point on the target object 191 and, during a sensing event, a first reflection 193B1 is received at the first receiver 132B3A”.), and the plurality of additional return points belong to a second sensing frame corresponding to a different cycle of the transmitter of the sensing system (Smith at Figure 2B and Para. [0087]: “transmitted beam 192B is reflected off the point on the target object 191 and, during a sensing event, … a second reflection 193B2 is received at the second receiver 132B3B.”.).  
As per claim 9, Smith discloses a method, wherein the plurality of return points are obtained by a first sensor of the sensing system (Smith at Figure 2B, Receiver 1, and Paras. [0060]-[0061].), and wherein the plurality of additional return points are obtained using a second sensor of the sensing system, the second sensor located differently than the first sensor (Smith at Figure 2B, Receiver 2, and Paras. [0060]-[0061].).  
As per claim 10, Smith discloses a method, wherein the rigid body is a body in which a distance between any two points is fixed (Smith at Figure 5 illustrate the points on a body, such as a bicycle, as a collection of equidistant points; and Para. [0117] which discloses “the FMCW LIDAR data points within the bounding shape 584 corresponds to the bicyclist 594. Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−).”) .  
. As per claim 12, Smith discloses a  method (Figure 8) comprising:
obtaining, by a sensing system of an autonomous vehicle (AV), a first plurality of return points (Smith at Figures 2A & 2B, and at Para. [0014]: “the phase coherent LIDAR component is a phase coherent LIDAR monopulse component and the corresponding sensing events of the phase coherent LIDAR component each include a first receiver sensing event at a first receiver of the phase coherent LIDAR monopulse component and a second receiver sensing event at a second receiver of the phase coherent LIDAR monopulse component.”), each return point of the first plurality comprising a measured velocity value and one or more measured coordinates of a reflecting region that reflects a respective signal emitted by the sensing system (Smith at Para. [0112]: “each of the points of the 3D point cloud indicates a corresponding range (through its position in the 3D point cloud), and includes a corresponding rate/velocity, and optionally a corresponding intensity value.”.  Additionally, see Paras. [0082]-[0083].);
 estimating a state vector of an object corresponding to the first plurality of return points (Smith at Para. [0095]: “provided pose for each object can be, for example, relative to a map utilized by the vehicle control system 120 and/or relative to the FMCW LIDAR data 392. The velocity module 154B uses the FMCW LIDAR data 392 to determine an instantaneous velocity for each of one or more of the objects 396.”), the state vector comprising a translational velocity of the object and a rotational velocity of the object (Smith at Figure 5, objects 591-594, and at  Para. [0113] discloses: “FMCW LIDAR data that may correspond to a corresponding one of the objects 591-594 and, as a result, each indicate a pose of a corresponding one of the objects 591-594. Each pose can be a multi-dimensional pose, such as a three-dimensional (3D) pose that indicates position, or a six-dimensional (6D) pose that indicates position as well as orientation.”);
 obtaining an improved state vector of the object (Smith at Para. [0005] discloses an improved determination of velocity from: “adapting a previously determined velocity, for the object, based on the at least one instantaneous velocity”.), by minimizing an error measure, wherein the error measure is based, at least in part, on a difference between the measured velocity values of the first plurality of return points and predicted, based on the estimated state vector, velocity values of the first plurality of return points (Smith at Para. [0052] discloses “implementations where an instantaneous velocity for an object is determined based on phase coherent LIDAR data of a sensing cycle, the instantaneous velocity indicates velocity of the object during the sensing cycle, without requiring reference to phase coherent LIDAR data from future sensing cycle(s). This enables quick resolution of an instantaneous velocity of the object”.); and
causing a driving path of the AV to be determined in view of the improved state vector of the object (Smith at Figure 8, step 808, and Para. [0049]: “if a determined pose of an object is within (or within a threshold distance of) a current intended path of the vehicle and has a classification that indicates the object is mobile (e.g., vehicle, pedestrian, cyclist, or animal classification), that object can be utilized in determining whether control of the vehicle needs to be adapted.”). 
As per claim 15, Smith discloses a system (Figure 1) comprising:
a sensing system of an autonomous vehicle (AV) (Smit at Figure 1, sensors 130.), the sensing system to:
 obtain a plurality of return points, each return point comprising a velocity value and one or more coordinates of a reflecting region that reflects a signal emitted by the sensing system (Smith at Figures 2A & 2B, and at Para. [0014]: “the phase coherent LIDAR component is a phase coherent LIDAR monopulse component and the corresponding sensing events of the phase coherent LIDAR component each include a first receiver sensing event at a first receiver of the phase coherent LIDAR monopulse component and a second receiver sensing event at a second receiver of the phase coherent LIDAR monopulse component.”); and
 a perception system of the AV (figure 1, perception 154.), the perception system to:
identify an association of the velocity value and the one or more coordinates of each of the plurality of return points with a motion of a physical object (Smith at Para. [0095]: “provided pose for each object can be, for example, relative to a map utilized by the vehicle control system 120 and/or relative to the FMCW LIDAR data 392. The velocity module 154B uses the FMCW LIDAR data 392 to determine an instantaneous velocity for each of one or more of the objects 396.”), the motion being a combination of a translational motion and a rotational motion of a rigid body (Smith at Figure 5, objects 591-594, and at  Para. [0113] discloses: “FMCW LIDAR data that may correspond to a corresponding one of the objects 591-594 and, as a result, each indicate a pose of a corresponding one of the objects 591-594. Each pose can be a multi-dimensional pose, such as a three-dimensional (3D) pose that indicates position, or a six-dimensional (6D) pose that indicates position as well as orientation.”); and
 cause a driving path of the AV to be determined in view of the motion of the physical object (Smith at Figure 8, step 808, and Para. [0049]: “if a determined pose of an object is within (or within a threshold distance of) a current intended path of the vehicle and has a classification that indicates the object is mobile (e.g., vehicle, pedestrian, cyclist, or animal classification), that object can be utilized in determining whether control of the vehicle needs to be adapted.”).  
As per claim 16, Smith discloses a system, wherein the sensing system comprises a coherent light detection and ranging device (lidar) (Smith at Figure 1, Lidar 136 and FMCW Lidar 132).) and wherein the signal emitted by the sensing system comprises a phase-modulated or a frequency-modulated electromagnetic wave (Smith at Para. [0031]: “phase coherent LIDAR component is a frequency-modulated continuous wave (FMCW) LIDAR component.”).  
As per claim 17, Smith discloses a system, wherein the perception system is further to:
determine, using the identified association, a representation of motion of the physical object (Smith at Para. [0112] discloses: “FMCW LIDAR data can be utilized in determining poses, classifications, and movement parameters, such as those types of FMCW LIDAR data also described herein.”), wherein the representation of motion comprises:
one or more components of a translational velocity of the physical object (Smith at Figures 3A & 5 and at Para. [0114] which discloses: “FMCW LIDAR data points within the bounding shape 581 corresponds to the additional vehicle 591 and is indicated with a plus sign (+), which means it has a positive corresponding velocity value (relative to the FMCW LIDAR component 132 of the vehicle 100).”) ; and
 one or more components of an angular velocity of the physical object (Smith at Figure 5 and Para. [0117] disclosing: “FMCW LIDAR data points within the bounding shape 584 corresponds to the bicyclist 594. Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle.”).  
As per claim 18, Smith discloses a system, wherein to determine the representation of motion the perception system is to:
 identify one or more latent velocity components, wherein a latent velocity component is a component of the translational velocity of the physical object or a component of the angular velocity of the physical object that was determined, using the identified association, with an accuracy that is below a target accuracy (Smith at Figure 8, method 800, and Para. [0060] which discloses altering the accuracy of the identification: “increased angular velocity techniques described herein enable resolution of ranges and velocities with a given degree of accuracy in a sensing cycle, while reducing the quantity of sensing events in the sensing cycle needed to achieve the degree of accuracy. This can decrease the quantity of sensing events that occur in each sensing cycle, thereby conserving hardware resources (e.g., laser resources and/or power source resources). “);
 receiving, from the sensing system, a plurality of additional return points (Smith at Figure 2B and Para. [0059] discloses acquiring additional return points by adding a second receiver: “first and second receivers are positionally offset relative to one another, thereby causing the first and second detections to vary (e.g., temporally and/or characteristically (e.g., in phase)). This enables at least one extra channel of data to be determined for a sensing event based on comparison of the first receiver sensing event and the second receiver sensing event. The extra channel can be utilized to increase the angular accuracy for point(s) determined based on the sensing event.”); and
 identify a correspondence of a second subset of the additional return points with the physical object (Smith at Figure 2B and Para. [0087]: “transmitted beam 192B is reflected off the point on the target object 191 and, during a sensing event, … a second reflection 193B2 is received at the second receiver 132B3B.”.); and
 determine, in view of the identified correspondence, the one or more latent velocity components (Smith at Figure 8 and Para. [0061] which discloses “two or more receivers … [are] beneficial in determining ranges and velocities for point(s) of various objects that are far away (from the phase coherent LIDAR monopulse component) and/or small.”).  
As per claim 19, Smith discloses a system, wherein the plurality of return points are obtained by a first sensor of the sensing system (Smith at Figure 2B, Receiver 1, and Paras. [0060]-[0061].), and wherein the plurality of additional return points are obtained using a second sensor of the sensing system, the second sensor located differently than the first sensor (Smith at Figure 2B, Receiver 2, and Paras. [0060]-[0061].).  
As per claim 20, Smith discloses a non-transitory computer-readable medium having instructions stored thereon that (Figure 1, memory 124 with instructions 126.), when executed by a computing device, cause the computing device to:
obtaining, by a sensing system of an autonomous vehicle (AV), a plurality of return points (Smith at Figures 2A & 2B, and at Para. [0014]: “the phase coherent LIDAR component is a phase coherent LIDAR monopulse component and the corresponding sensing events of the phase coherent LIDAR component each include a first receiver sensing event at a first receiver of the phase coherent LIDAR monopulse component and a second receiver sensing event at a second receiver of the phase coherent LIDAR monopulse component.”), each return point comprising a velocity value and one or more coordinates of a reflecting region that reflects a signal emitted by the sensing system (Smith at Para. [0112]: “each of the points of the 3D point cloud indicates a corresponding range (through its position in the 3D point cloud), and includes a corresponding rate/velocity, and optionally a corresponding intensity value.”.  Additionally, see Paras. [0082]-[0083].);
 identifying an association of the velocity value and the one or more coordinates of each of the plurality of return points with a motion of a physical object (Smith at Para. [0095]: “provided pose for each object can be, for example, relative to a map utilized by the vehicle control system 120 and/or relative to the FMCW LIDAR data 392. The velocity module 154B uses the FMCW LIDAR data 392 to determine an instantaneous velocity for each of one or more of the objects 396.”), the motion being a combination of a translational motion and a rotational motion of a rigid body (Smith at Figure 5, objects 591-594, and at  Para. [0113] discloses: “FMCW LIDAR data that may correspond to a corresponding one of the objects 591-594 and, as a result, each indicate a pose of a corresponding one of the objects 591-594. Each pose can be a multi-dimensional pose, such as a three-dimensional (3D) pose that indicates position, or a six-dimensional (6D) pose that indicates position as well as orientation.”); and
 causing a driving path of the AV to be determined in view of the motion of the physical object (Smith at Figure 8, step 808, and Para. [0049]: “if a determined pose of an object is within (or within a threshold distance of) a current intended path of the vehicle and has a classification that indicates the object is mobile (e.g., vehicle, pedestrian, cyclist, or animal classification), that object can be utilized in determining whether control of the vehicle needs to be adapted.”).  
                              Claim Rejections -- 35 U.S.C.  § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Chuang Wang (US-20200371228-A1)(“Wang”).
 As per claim 11, Smith discloses a method, wherein identifying the association with the motion of the physical object comprises.
 Smith does not disclose but Wang discloses determining a set of fitting parameters by fitting the velocity value of each return point of the plurality of return points using a rigid body equation and the set of fitting parameters (Wang at Para. [0090] discloses that “position information and velocity, e.g., doppler velocity, information, and such velocities can be projected onto a center of rotation. The yaw rate and/or the two-dimensional velocity can be estimated using Equation (1), e.g., by simultaneously solving Equation (1) for all returns associated with the object to determine the three unknowns, as discussed above. In examples, because the object is assumed to be a rigid body, Equation (1)”.), wherein the set of fitting parameters is representative of at least some components of a translational velocity of the physical object and at least some components of an angular velocity of the physical object (Wang at Para. [0086] which discloses: “process 500 can include determining a yaw rate about the center of rotation and/or a two-dimensional velocity from the first radar returns, the second radar returns, and/or the estimated return(s). In examples described herein, the yaw rate and two-dimensional velocity determination component 128, 432, 446 can determine a yaw rate of an object based on radar returns associated with the object. “)
In this way, the system of Wang discloses  detecting objects in an environment useful to an autonomous vehicle when determining maneuvers. Like Smith, Wang is concerned with a computing system that uses sensors such as a Lidar sensor to determine lateral and rotational velocities for an object so that a vehicle can formulate trajectories that  characterize objects that may be potential obstacles to safe travel. See Abstract and Figures 1-2.
Therefore, from the teachings of Smith and Wang, one of ordinary skill in the art at the time of the invention was made would have found it obvious to combine the teachings of Smith to the system of Wang since doing so would enhance the vehicle -based object detection system of Smith by including the rigid-body equation of Wang that improves detection and  localization accuracy for “for all returns associated with the object.” Wang at Para. [0086]. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 12 above, and further in view of Chuang Wang (US-20200371228-A1)(“Wang”).
As per claim 13, Smith discloses a method.
Smith does not discloses but Wang discloses  wherein obtaining the improved state vector comprises using an estimated covariance matrix for components of the state vector of the object (Wang at Para. [0032] discloses “previously determined positions of objects in an environment and/or their associated and determined dynamics (trajectories, velocities, accelerations, yaw rates, etc.) may be used to form an estimate of where the object may likely be (e.g., using a Kalman, or other Bayesian, filter). These object tracks may then be used to perform data association with the newly collected data to determine where the object is currently.”). 
  In this way, the system of Wang discloses  detecting objects in an environment useful to an autonomous vehicle when determining maneuvers. Like Smith, Wang is concerned with a computing system that uses sensors such as a Lidar sensor to determine lateral and rotational velocities for an object so that a vehicle can formulate trajectories that  characterize objects that may be potential obstacles to safe travel. See Abstract and Figures 1-2.
Therefore, from the teachings of Smith and Wang, one of ordinary skill in the art at the time of the invention was made would have found it obvious to combine the teachings of Smith to the system of Wang since doing so would enhance the vehicle -based object detection system of Smith by including the rigid-body equation and association of newly collected data of Wang that improves detection and  localization accuracy for “for all returns associated with the object.” Wang at Para. [0086]. 
As per claim 14, Smith and Wang disclose a  method, wherein estimating the state vector is based, at least in part, on a second plurality of return points (Smith at Figure 3B, velocity module 154B,  and  Para. [0095] which discloses “velocity module 154B uses the FMCW LIDAR data 392 to determine an instantaneous velocity for each of one or more of the objects 396.”), the second plurality of return points obtained at an earlier time compared with the first plurality of return points (Smith at Figure 3B and Para. [0101] which discloses “the FMCW LIDAR data 392 can include FMCW LIDAR data from a most recent sensing cycle of the FMCW LIDAR component 132, as well FMCW LIDAR data from one or more prior sensing cycles of the FMCW LIDAR component 132 (e.g., from immediately preceding sensing cycles)”.).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:.
PAUL D. SCHMALENBERG (US-20210396887-A1) discloses a system and method for detecting an anomaly associated with a surface of a road using a LIDAR system that can operate with a frequency-modulated continuous-wave (FMCW) pattern. See Abstract and Figures 1-2.
Herman et al (US-20210229657-A1) discloses system and method using a neural network to detect transient velocities of objects such as object vehicles from sensors such as  sensors frequency modulated continuous wave (FMCW) lidar, frequency modulated continuous wave (FMCW) radar, and/or time-of-flight (TOF) cameras FMCW lidar. As noted in the application of Herman transient velocity characterizes relative movement of a vehicle or elements on the vehicle at the specific time of data collection compared to a reference coordinate system. See Abstract and Figures 1, 3, and 7A.
Banerjee et al (US-20200301013-A1) discloses system and method for target object's velocity is estimated based on the movement of the respective lidar point cluster between consecutive lidar images. See Abstract and Figures 1-4 & 6-7.
Smith et al (US-20190318206-A1) discloses a machine learning model for sensor data from a given autonomous vehicle so as  to predict one or more properties of an object like another vehicle  that is captured at least in part by the sensor data. See Abstract, and Figures 1-12.
                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661